Exhibit 10.16

LOAN AGREEMENT

Wachovia Bank, National Association

Philadelphia, Pennsylvania 19109

(Hereinafter referred to as the “Bank”)

Bob O’Leary Health Food Distributor Co., Inc.

701 North Hudson Avenue

Scranton, Pennsylvania 18504

Dynamic Marketing I, Inc.

12399 Belcher Rd S

Ste140

Largo, Florida 33773

(Individually and collectively, “Borrower”)

This Loan Agreement (“Agreement”) is entered into October 12, 2007, by and
between Bank and Borrower.

This Agreement applies to the loan or loans (individually and collectively, the
“Loan”) evidenced by one or more promissory notes of even date herewith or other
notes subject hereto, as modified from time to time (whether one or more, the
“Note”) and all Loan Documents. The terms “Loan Documents” and “Obligations,” as
used in this Agreement, are defined in the Note.

Relying upon the covenants, agreements, representations and warranties contained
in this Agreement, Bank is willing to extend credit to Borrower upon the terms
and subject to the conditions set forth herein, and Bank and Borrower agree as
follows:

REPRESENTATIONS. Borrower represents that from the date of this Agreement and
until final payment in full of the Obligations: Accurate Information. All
information now and hereafter furnished to Bank is and will be true, correct and
complete in all material respects. Any such information relating to Borrower’s
financial condition will accurately reflect Borrower’s financial condition as of
the date(s) thereof, (including all contingent liabilities of every type), and
Borrower further represents that its financial condition has not changed
materially or adversely since the date(s) of such documents. Authorization;
Non-Contravention. The execution, delivery and performance by Borrower and any
guarantor, as applicable, of this Agreement and other Loan Documents to which it
is a party are within its power, have been duly authorized as may be required
and, if necessary, by making appropriate filings with any governmental agency or
unit and are the legal, binding, valid and enforceable obligations of Borrower
and any guarantors; and do not (i) contravene, or constitute (with or without
the giving of notice or lapse of time or both) a violation of any provision of
applicable law, a violation of the organizational documents of Borrower or any
guarantor, or a default under any agreement, judgment, injunction, order, decree
or other instrument binding upon or affecting Borrower or any guarantor,
(ii) result in the creation or imposition of any lien (other than the lien(s)
created by the Loan Documents) on any of Borrower’s or any guarantor’s assets,
or (iii) give cause for the acceleration of any obligations of Borrower or any
guarantor to any other creditor. Asset Ownership. Borrower has good and
marketable title to all of the properties and assets reflected on the balance
sheets and financial statements supplied Bank by Borrower, and all such
properties and assets are free and clear of mortgages, security deeds, pledges,
liens, charges, and all other encumbrances, except as otherwise disclosed to
Bank by Borrower in writing and approved by Bank (“Permitted Liens”). To
Borrower’s knowledge, no default has occurred under any Permitted Liens and no
claims or interests adverse to Borrower’s present rights in its properties and
assets have arisen. Discharge of Liens and Taxes. Borrower has duly filed, paid
and/or discharged all taxes or other claims that may become a lien on any of its
property or assets, except to the extent that such items are being appropriately
contested in good faith and an adequate reserve for the payment thereof is being
maintained. Sufficiency of Capital. Borrower is not, and after consummation of
this Agreement and

 

LOGO [g40816image005a.jpg]    ZPCOXXXXXXXXXX001        CDLCCAXXXX    LOGO
[g40816image005.jpg]



--------------------------------------------------------------------------------

after giving effect to all indebtedness incurred and liens created by Borrower
in connection with the Note and any other Loan Documents, will not be, insolvent
within the meaning of 11 U.S.C. § 101, as in effect from time to time.
Compliance with Laws. Borrower and any subsidiary and affiliate of Borrower and
any guarantor are in compliance in all material respects with all federal, state
and local laws, rules and regulations applicable to its properties, operations,
business, and finances, including, without limitation, any federal or state laws
relating to liquor (including 18 U.S.C. § 3617, et seq.) or narcotics (including
21 U.S.C. § 801, et seq.) and/or any commercial crimes; all applicable federal,
state and local laws and regulations intended to protect the environment; and
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), if
applicable. None of Borrower, or any subsidiary or affiliate of Borrower or any
guarantor is a Sanctioned Person or has any of its assets in a Sanctioned
Country or does business in or with, or derives any of its operating income from
investments in or transactions with, Sanctioned Persons or Sanctioned Countries
in violation of economic sanctions administered by OFAC. The proceeds from the
Loan will not be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Country. “OFAC” means the U.S. Department of the Treasury’s Office of Foreign
Assets Control. “Sanctioned Country” means a country subject to a sanctions
program identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/, or as otherwise
published from time to time. “Sanctioned Person” means (i) a person named on the
list of Specially Designated Nationals or Blocked Persons maintained by OFAC
available at http://www.treas.gov/offices/enforcement/ofac/sdn/, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country to the extent subject to a
sanctions program administered by OFAC. Organization and Authority. Each
corporation, partnership or limited liability company Borrower and/or guarantor,
as applicable, is duly created, validly existing and in good standing under the
laws of the state of its organization, and has all powers, governmental
licenses, authorizations, consents and approvals required to operate its
business as now conducted. Each corporation, partnership or limited liability
company Borrower and/or guarantor, as applicable, is duly qualified, licensed
and in good standing in each jurisdiction where qualification or licensing is
required by the nature of its business or the character and location of its
property, business or customers, and in which the failure to so qualify or be
licensed, as the case may be, in the aggregate, could have a material adverse
effect on the business, financial position, results of operations, properties or
prospects of Borrower or any such guarantor. No Litigation. There are no pending
or threatened suits, claims or demands against Borrower or any guarantor that
have not been disclosed to Bank by Borrower in writing, and approved by Bank.
Indemnity. Borrower will indemnify Bank and its affiliates from and against any
losses, liabilities, claims, damages, penalties or fines imposed upon, asserted
or assessed against or incurred by Bank arising out of the inaccuracy or breach
of any of the representations contained in this Agreement or any other Loan
Documents.

AFFIRMATIVE COVENANTS. Borrower agrees that from the date hereof and until final
payment in full of the Obligations, unless Bank shall otherwise consent in
writing, Borrower will: Access to Books and Records. Allow Bank, or its agents,
during normal business hours, access to the books, records and such other
documents of Borrower as Bank shall reasonably require, and allow Bank, at
Borrower’s expense, to inspect, audit and examine the same and to make extracts
therefrom and to make copies thereof. Accounts Receivable Aging. Deliver to
Bank, from time to time hereafter but not less than annually within 60 days of
the end of each such period, a detailed receivables report including totals,
customer names and addresses, a reconciliation statement, and the original date
of each invoice. Business Continuity. Conduct its business in substantially the
same manner and locations as such business is now and has previously been
conducted. Compliance with Other Agreements. Comply with all terms and
conditions contained in this Agreement, and any other Loan Documents, and swap
agreements, if applicable, as defined in 11 U.S.C. § 101, as in effect from time
to time. Estoppel Certificate. Furnish, within 15 days after request by Bank, a
written statement duly acknowledged of the amount due under the Loan and whether
offsets or defenses exist against the Obligations. Insurance. Maintain adequate
insurance coverage with respect to its properties and business against loss or
damage of the kinds and in the amounts customarily insured against by companies
of established reputation engaged in the same or similar businesses including,
without limitation, commercial general liability insurance, workers compensation
insurance, and business interruption insurance; all acquired in such amounts and
from such companies as Bank may reasonably require. Said policy(ies) shall also
list

 

Page 2



--------------------------------------------------------------------------------

Wachovia Bank, NA as loss payee as follows: Wachovia Bank, N.A., its Successors
and Assigns, Insurance Department: RE: 20/0902616008, P.O. Box 700308, Dallas,
TX 75370. Maintain Properties. Maintain, preserve and keep its property in good
repair, working order and condition, making all replacements, additions and
improvements thereto necessary for the proper conduct of its business, unless
prohibited by the Loan Documents. Non-Default Certificate From Borrower. Deliver
to Bank, with the Financial Statements required below, a certificate signed by
Borrower, in the form attached hereto as Exhibit A and Covenant Compliance
Certificate in the form attached hereto as Exhibit “B”, by a principal financial
officer of Borrower warranting that no “Default” as specified in the Loan
Documents nor any event which, upon the giving of notice or lapse of time or
both, would constitute such a Default, has occurred and demonstrating Borrower’s
compliance with the financial covenants contained herein. Notice of Default and
Other Notices. (a) Notice of Default. Furnish to Bank immediately upon becoming
aware of the existence of any condition or event which constitutes a Default (as
defined in the Loan Documents) or any event which, upon the giving of notice or
lapse of time or both, may become a Default, written notice specifying the
nature and period of existence thereof and the action which Borrower is taking
or proposes to take with respect thereto. (b) Other Notices. Promptly notify
Bank in writing of (i) any material adverse change in its financial condition or
its business; (ii) any default under any material agreement, contract or other
instrument to which it is a party or by which any of its properties are bound,
or any acceleration of the maturity of any indebtedness owing by Borrower;
(iii) any material adverse claim against or affecting Borrower or any part of
its properties; (iv) the commencement of, and any material determination in, any
litigation with any third party or any proceeding before any governmental agency
or unit affecting Borrower; and (v) at least 30 days prior thereto, any change
in Borrower’s name or address as shown above, and/or any change in Borrower’s
structure. Other Financial Information. Deliver promptly such other information
regarding the operation, business affairs, and financial condition of Borrower
which Bank may reasonably request. Payment of Debts. Pay and discharge when due,
and before subject to penalty or further charge, and otherwise satisfy before
maturity or delinquency, all obligations, debts, taxes, and liabilities of
whatever nature or amount, except those which Borrower in good faith disputes.
Reports and Proxies. Deliver to Bank, promptly, a copy of all financial
statements, reports, notices, and proxy statements, sent by Borrower to
stockholders, and all regular or periodic reports required to be filed by
Borrower with any governmental agency or authority.

NEGATIVE COVENANTS. Borrower agrees that from the date hereof and until final
payment in full of the Obligations, unless Bank shall otherwise consent in
writing, Borrower will not: Change in Fiscal Year. Change its fiscal year.
Change of Control. Make or suffer a change of ownership that effectively changes
control of Borrower from current ownership. Bank acknowledges and consents to
the terms of Agreement and Plan of Reorganization by and among Geopharma, Inc.,
Florida Merger Subsidiary Corp. and Dynamic Health Products, Inc. dated May 14,
2007. Encumbrances. Create, assume, or permit to exist any mortgage, security
deed, deed of trust, pledge, lien, charge or other encumbrance on any of its
assets, whether now owned or hereafter acquired, other than: (i) security
interests required by the Loan Documents; (ii) liens for taxes contested in good
faith; or (iii) Permitted Liens. Guarantees. Guarantee or otherwise become
responsible for obligations of any other person or persons in an aggregate
amount in excess of $50,000.00 per fiscal year, other than the endorsement of
checks and drafts for collection in the ordinary course of business.
Investments. Purchase any stock, securities, or evidence of indebtedness of any
other person or entity except investments in direct obligations of the United
States Government and certificates of deposit of United States commercial banks
having a tier 1 capital ratio of not less than 6% and then in an amount not
exceeding 10% of the issuing bank’s unimpaired capital and surplus. Cross
Default. Default in payment or performance of any obligation under any other
loans, contracts or agreements of Borrower, any Subsidiary or Affiliate of
Borrower (“Affiliate” shall have the meaning as defined in 11 U.S.C. § 101, as
in effect from time to time, except that the term “Borrower” shall be
substituted for the term “Debtor” therein; “Subsidiary” shall mean any
corporation of which more than 50% of the issued and outstanding voting stock is
owned directly or indirectly by Borrower), any general partner of or the
holder(s) of the majority ownership interests of Borrower with Bank or its
affiliates. Default on Other Contracts or Obligations. Default on any material
contract with or obligation when due to a third party or default in the
performance of any obligation to a third party incurred for money borrowed in an
amount in excess of $50,000.00. Government Intervention. Permit the assertion or
making of any seizure, vesting or intervention by or under authority of any
governmental entity, as a result of which the management of Borrower or any
guarantor is displaced of its authority in

 

Page 3



--------------------------------------------------------------------------------

the conduct of its respective business or such business is curtailed or
materially impaired. Judgment Entered. Permit the entry of any monetary judgment
or the assessment against, the filing of any tax lien against, or the issuance
of any writ of garnishment or attachment against any property of or debts due
Borrower in an amount in excess of $50,000.00 which is not discharged or
execution is not stayed within 30 days of entry. Prepayment of Other Debt.
Retire any long-term debt entered into prior to the date of this Agreement at a
date in advance of its legal obligation to do so. Retire or Repurchase Capital
Stock. Retire or otherwise acquire any of its capital stock.

ANNUAL FINANCIAL STATEMENTS. Borrower shall deliver to Bank, within 90 days
after the close of each fiscal year, audited financial statements reflecting its
operations during such fiscal year, including, without limitation, a balance
sheet, profit and loss statement and statement of cash flows, with supporting
schedules; all on a consolidated and consolidating basis with respect to
Borrower and its subsidiaries, affiliates and parent or holding company, as
applicable, and in reasonable detail, prepared in conformity with generally
accepted accounting principles, applied on a basis consistent with that of the
preceding year. If audited statements are required, all such statements shall be
examined by an independent certified public accountant acceptable to Bank. The
opinion of such independent certified public accountant shall not be acceptable
to Bank if qualified due to any limitations in scope imposed by Borrower or any
other person or entity. Any other qualification of the opinion by the accountant
shall render the acceptability of the financial statements subject to Bank’s
approval.

PERIODIC FINANCIAL STATEMENTS. Borrower shall deliver to Bank, within 60 days
after the end of each fiscal quarter, unaudited management-prepared quarterly
financial statements including, without limitation, a balance sheet, profit and
loss statement and statement of cash flows, with supporting schedules; all on a
consolidated and consolidating basis with respect to Borrower and its
subsidiaries, affiliates and parent or holding company, as applicable, all in
reasonable detail and prepared in conformity with generally accepted accounting
principles, applied on a basis consistent with that of the preceding year. Such
statements shall be certified as to their correctness by a principal financial
officer of Borrower and in each case, if audited statements are required,
subject to audit and year-end adjustments.

TAX RETURNS. Borrower shall deliver to Bank, within 30 days of filing, complete
copies of federal and state tax returns, as applicable, together with all
schedules thereto, each of which shall be signed and certified by Borrower to be
true and complete copies of such returns. In the event an extension is filed,
Borrower shall deliver a copy of the extension within 30 days of filing.

FINANCIAL COVENANTS. Borrower agrees to the following provisions from the date
hereof until final payment in full of the Obligations, unless Bank shall
otherwise consent in writing, using the financial information for Borrower, its
subsidiaries, affiliates and its holding or parent company, as applicable:
Deposit Account. Borrower shall create a demand deposit account at Wachovia into
which advance of the loan may be credited and from which monthly payments shall
be automatically deducted. Minimum Liquidity Ratio. Borrower shall, at all
times, maintain a Minimum Liquidity Ratio of not less than 1.00 to 1.00,
measured quarterly at fiscal quarters’ end. Minimum Liquidity Ratio shall mean
the ratio of the sum of 75% of Eligible Accounts plus 40% of Eligible Inventory
(with said Eligible Inventory amount not to exceed $2.5 million after applying
the 40% calculation) to the sum of the aggregate principal balance of cash
advances made by Wachovia from time to time pursuant to this facility. “Eligible
Account” means an account receivable not more than 90 days from the date of the
original invoice that arises in the ordinary course of business, and meets the
following eligibility requirements: (a) the sale of goods or services reflected
in such account is final and such goods and services have been delivered or
provided and accepted by the account debtor and payment for such is owing;
(b) the invoices comprising such account are not subject to any claims, returns
or disputes of any kind; (c) the account debtor is not insolvent; (d) the
account debtor has its principal place of business in the United States; (e) the
account debtor is not an affiliate and is not a supplier and the account is not
otherwise exposed to risk of set-off; (f) not more than thirty percent of the
original invoices owing by the account debtor are more than ninety days from the
date of the original invoice; and (g) the account is not subject to any lien
prior to the lien of Bank. “Eligible Inventory” means inventory of raw material
and finished goods in Borrower’s possession that is held for use or sale in the
ordinary course of its business and is not un-merchantable or obsolete and is
subject to a first priority perfected security interest in favor of Wachovia.
The value of the inventory will be

 

Page 4



--------------------------------------------------------------------------------

determined by Wachovia and will be valued at the lower of cost or market on a
first-in, first-out basis. Senior Liabilities to Effective Tangible Net Worth
Ratio. Borrower shall, (on a consolidated basis), at all times, maintain a ratio
of Senior Liabilities to Effective Tangible Net Worth of not more than 3.50 to
1.00 measured quarterly. “Senior Liabilities” shall mean the sum of Total
Liabilities, including capitalized leases and all reserves for deferred taxes
and other deferred sums appearing on the liabilities side of a balance sheet,
and all obligations as lessee under off-balance sheet synthetic leases, all in
accordance with generally accepted accounting principles applied on a consistent
basis, excluding debt fully subordinated to Bank on terms and conditions
acceptable to Bank. “Effective Tangible Net Worth” shall mean total assets minus
Senior Liabilities. For purposes of this computation, the aggregate amount of
advances to GeoPharma, Inc. and/or its other subsidiaries and affiliates as well
as intangible assets of Co-Borrowers including without limitation, goodwill,
franchises, licenses, patents, trademarks, trade names, copyrights, service
marks, and brand names, shall be subtracted from total assets. “Total
Liabilities” shall mean all liabilities of Borrower, including capitalized
leases and all reserves for deferred taxes, debt fully subordinated to Bank on
terms and conditions acceptable to Bank, and other deferred sums appearing on
the liabilities side of a balance sheet and all obligations as lessee under
off-balance sheet synthetic leases of Borrower, all in accordance with generally
accepted accounting principles applied on a consistent basis.

CONDITIONS PRECEDENT. The obligations of Bank to make the loan and any advances
pursuant to this Agreement are subject to the following conditions precedent:
Additional Documents. Receipt by Bank of such additional supporting documents as
Bank or its counsel may reasonably request. Opinion of Counsel. On or prior to
the date of the initial borrowing, Borrower will provide Wachovia with an
opinion letter, in form and substance satisfactory to Wachovia, from an attorney
acceptable to Wachovia. The opinion will provide, to Wachovia’s satisfaction,
that the Borrower and any guarantor are duly organized and validly existing
under the laws of the jurisdictions where Borrower and any guarantors are
organized and qualified, are qualified to transact business and are in good
standing under the laws of the state in which the Property is located, and have
full power and authority to undertake the activities contemplated by the loan;
that all Loan Documents (as defined in the Note) have been duly authorized,
executed and delivered by Borrower and any guarantors; that, if the loan is
secured, the Loan Documents create a first priority lien on or security interest
in the Collateral (as defined in the Loan Documents) except when otherwise
specified in the opinion letter; to the knowledge of such counsel, no litigation
is pending or threatened which, if adversely determined, would have a material
adverse effect on Borrower or any Guarantor; and that the loan and its terms do
not violate any laws including, without limitation, any usury laws or similar
laws of the jurisdictions where Borrower, any guarantors and any Collateral are
located, and such other matters and opinions as Wachovia reasonably requests.

IN WITNESS WHEREOF, Borrower and Bank, on the day and year first written above,
have caused this Agreement to be duly executed under seal.

 

Bob O’Leary Health Food Distributor Co., Inc. By:  

LOGO [g40816image006.jpg]

  (SEAL)   Mandeep K. Taneja, CEO   Dynamic Marketing I, Inc. By:  

LOGO [g40816image007.jpg]

  (SEAL)   Mandeep K. Taneja, CEO   Wachovia Bank, National Association By:  

 

  (SEAL)   Thomas F. Capone, Senior Vice President

 

Page 5